Citation Nr: 0945846	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-38 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypopharnygeal 
carcinoma (claimed as left tonsil, base of tongue, head, and 
neck cancer), to include due to exposure to Agent Orange.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

3.  What evaluation is warranted for tinnitus from June 11, 
2003?


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to August 
1976, with an additional two years and one month of prior 
active service. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2009) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2009) are also satisfied.  The list of diseases includes 
respiratory cancers (cancer of the lungs, bronchus, larynx, 
or trachea).  38 C.F.R. § 3.309(e) (2009).

In this case, there is conflicting medical evidence on the 
nature and etiology of the Veteran's cancer.  VA treatment 
records show a diagnosis of squamous cell carcinoma of the 
left tonsil and pharynx.  Private treatment records, however, 
describe the cancer as laryngeal cancer.  Further, there are 
two conflicting opinions on whether the Veteran's cancer is 
related to active service.  A report of a May 2005 VA 
examination shows that the examiner opined that the Veteran's 
cancer was not related to active service, but that the 
examiner did not address whether his cancer is specifically 
related to exposure to Agent Orange.  In contrast, in March 
2006, the Veteran's treating VA oncologist opined that the 
appellant's cancer is related to exposure to Agent Orange, 
but the doctor did not provide a basis for that opinion.  An 
additional medical opinion on the nature and etiology of the 
cancer is necessary for the adjudication of this claim.

A report of a July 2003 VA examination reveals that the 
Veteran may be receiving Social Security disability benefits.  
As those records are not of record they must be obtained. 

A July 2007 VA treatment record reflects that the Veteran 
attends a PTSD group in Big Stone Gap, Virginia, which is run 
by the Johnson City, Tennessee Vet Center.  As recent records 
have yet to be obtained, further development is in order.  

The representative last submitted VA treatment records 
printed in December 2007.  The RO should obtain any recent VA 
treatment records.

VA treatment records subsequent to a June 2006 VA PTSD 
examination show Global Assessment of Functioning scores 
lower than the one on that examination.  In light of that 
fact and the passage of time, another VA examination is 
necessary for the adjudication of the Veteran's increased 
rating claim.

Finally, in a June 2004 rating decision the RO granted 
service connection for tinnitus and assigned a 10 percent 
disability rating effective June 11, 2003.  In April 2005, 
the Veteran submitted a notice of disagreement as to the 
assignment of a 10 percent disability rating.  Consequently, 
the RO must issue a statement of the case.  Manlincon v. 
West, 12 Vet. App. 242 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social 
Security Administration in order to 
obtain, if available, any medical and 
disability records pertaining to the 
Veteran.  Further, the RO should secure 
any treatment records from the Veteran's 
PTSD group in Big Stone Gap, Virginia, 
which is run by the Vet Center in Johnson 
City, Tennessee, dating since March 2005.  
Finally, the RO should obtain any 
treatment records from the VA Medical 
Center in Mountain Home, Tennessee since 
December 2007.  Any such records so 
obtained should be associated with the 
Veteran's claims folder.  If the RO cannot 
locate any identified record, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

2.  After completion of the foregoing, the 
Veteran's claims file is to be reviewed by 
an oncologist to determine whether it is 
at least as likely as not, i.e., is there 
at least a 50/50 chance, that he has 
cancer of the larynx, or residuals 
thereof.  If the Veteran does not have 
cancer of the larynx or residuals thereof, 
the oncologist must determine whether it 
is at least as likely as not, i.e., is 
there at least a 50/50 chance, that any 
diagnosed cancer is due to presumed in-
service exposure to herbicides.  A 
complete rationale must be provided for 
any opinion offered.

3.  The Veteran must be afforded a VA 
psychiatric examination.  The claims 
folder is to be made available to the 
examiner to review.  In accordance with 
the latest AMIE worksheets for rating 
mental disorders, the examiner is to 
provide a detailed review of the Veteran's 
pertinent medical history, current 
complaints, and the nature and extent of 
any disability due to PTSD.  A complete 
rationale for any opinions expressed must 
be provided.

4.  The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the development requested is 
completed, the RO should review the 
examination report and medical opinion to 
ensure that they are in complete 
compliance with the directives of this 
REMAND.  If the report or medical opinion 
is deficient in any manner, the RO must 
implement corrective procedures at once.

6.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for hypopharnygeal carcinoma 
(claimed as left tonsil, base of tongue, 
head, and neck cancer), and entitlement to 
an increased rating for PTSD.  If any 
benefit is not granted, the Veteran and 
his representative must be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

7.  The RO should issue a statement of the 
case addressing the claim of entitlement 
to an increased rating for tinnitus.  The 
Veteran is hereby informed that the Board 
may exercise appellate jurisdiction only 
if he perfects an appeal in a timely 
manner.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2009).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

